The abstract of the disclosure is objected to because it is slightly over 150 words in length.  Correction is required (MPEP § 608.01(b)).
The drawings are objected to because Figures 1 and 2 should be labeled as “Prior Art” in view of Applicant’s specification at page 4, lines 10-12, and elsewhere.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities:  On page 3, line 1, “know” should read --known--, and on line 8, reference is made to a specific claim.  On page 5, line 12, “own” should be replaced by --on--.  Appropriate correction is required.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hinkle, US 2,327,042, which discloses a trans-femoral prosthesis comprising a hinged knee part 14, 16 defining hyperextension and maximal bending (Figures 1-6; page 2, first column, line 52, et seq.) and having a damping mechanism involving springs 23 (page 2, first column, lines 4-11 and 64-69) and adjustably mounted keeper 25 (page 2, first column, lines 18-29), the damping mechanism being switchable between a first operating mode in which the resistance is maximum (locked) and a second operating mode in which the resistance is minimal (unlocked), the locking system characterized by a pendulum 34 which permits activation of the second operating mode only from a predetermined tibial or shank inclination angle somewhat greater than zero in the direction of walking (page 2, second column, lines 7-17).
Regarding claim 9, the predetermined inclination angle is adjustable, for example, by exchanging or modifying spring 30 or by altering cam surface 36 or by repositioning holding screw 76 along member 66ꞌ in the pendular variant shown in Figures 17-19 (page 3, first column, line 63, to second column, line 30), and regarding claim 10, the position of the pivot axis would then be shifted relative to the relaxed spring center or modified cam surface or member 66ꞌ.  Regarding claim 11, the adjustment device further comprises the bolt 29, which actuates arms at keeper 25 or at cam 36, with at least one end supporting stresses from pendulum axis 35; holding screw 76 actuates arms 73 and 75 (Figures 17-19), the elements bearing loads transmitted from pendulum axis 63.
s 3-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,561,370 (Henschke et al.):  Figure 3; column 4, lines 3-8; column 7, line 39, et seq.
EP 0 056 602 A1:		     pendulum 22.
JP H01274758 A (Sukizono):      abstract; drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774